Order
It 1s ORDERED:
The Alaska Commission on Judicial Conduct has filed a Recommendation for Discipline of District Court Judge William Estelle, recommending that he be suspended without pay for 45 days. Following a formal disciplinary hearing, the Commission filed its Findings and Recommendation. The Commission unanimously agreed under a clear and convincing evidence standard that Judge Estelle violated AS 22.80.011(@)8)(C), (D), and (E), and Canons 1, 2A, 3C(1), and 3B(8) of the Code of Judicial Conduct. These findings were based on several instances where Judge Estelle signed pay affidavits incorrectly stating that he had no matters that were ripe and undecided for more than six months. Judge Estelle's Answer to the Commission's Complaint, as amended by a stipulation substituting an allegation of violation of Canon 3C(1) for Canon 8B(@)(a), admitted that he violated the charged statute and Canons. Judge Estelle has not filed a response to the Commission's Recommendation for Discipline.
*693The Recommendation adequately sets forth the facts and cireumstances of Judge Estelle's violations. It correctly applies the factors under the American Bar Association's Standards for Imposing Lawyer Sanctions, which we have held should be applied to the extent possible when sanctioning judges.1 These standards are the ethical duty the judge violated; the judge's mental state; the extent of the actual or potential injury caused by the judge's misconduct; and any aggravating or mitigating cireumstances. Again, the Commission's Findings and Recommendation discuss each of these factors. Notably, the Commission found both aggravating and mitigating cireumstances but importantly did not find that Judge Estelle intentionally falsified his pay affidavits, and because of the mitigating cireumstances, concluded that a reduction from the usual baseline suspension of six months was warranted, thus recommending only a 45-day suspension without pay.
In a judicial disciplinary proceeding, we conduct a de novo review of both the alleged judicial misconduct and recommended sanction.2 We conclude from our review of the Commission's Findings and Recommendation that Judge Estelle's misconduct has been established by clear and convincing evidence, particularly in light of his Answer admitting the charged allegations, and that the Commission's legal analysis and recommendation are appropriate. We thus accept the Commission's Recommendation, and adopt its Findings and Ree-ommendation.3,4
FABE, Chief Justice, and BOLGER, Justice, not participating.

. In re Inquiry Concerning a Judge, 788 P.2d 716, 723 (Alaska 1990).


. In re Cummings, 211 P.3d 1136, 1138 (Alaska 2009).


. The Commission's Findings and Recommendation are attached to this order as an appendix.


. In his partial dissent, Justice Winfree suggests that the court's sanction in In re Cummings was too lenient, and thus sets a too-lenient benchmark for future cases. We think Justice Win-free's point is valid, but conclude the case before us today is not an appropriate case to address this important issue because only three justices are sitting on the Estelle matter, and Justice Winfree's argument deserves to be considered by the full court in an appropriate case raising the issue.